660

JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE 29 Mars - 2 Avril 1974

Emme |

RAISON SOCIALE SIEGE SOCIAL

TRANCHE DU CAPITAL
admise pour la déduction
d’'Impôts

OBSERVATIONS

Société Céramik Zlaiz S.A.
Société Générale d'Entreprises
Maritimes et Hydrauliques «SO-
GE. MA».
Les Filieries de

15, Avenue Jean Jaurès, Tunis

10 Av. de la République, Tunis
Rue de la Gare, le Kef

Société de Photogrammétrie et
d'Engeneering « SOTUPHEN »
Société Commerciale et Arlisa-
nale SOCOMART ......
Société SOTUGO «E:loumi Taou-
fik et Euch Mohamed »
Société des Constructions Indus-
trielles, Navales et Transports
Maritimes « S.C.NIT. » .
Société Industries  Chimiques |
Maghrébines « LC.M. » ......

3, Rue Duran Augliviel, Tunis

Parc Plage — Hammamet

54, Rue El Djazira, Tunis

70, Rue AÏ Bach Hamba, Sfax

22, R. Pierre de Coubertin, Tunis

Fabrique Tunisienne de Corda-|
ges et de Scourtins ..........
Société Tunisienne de Transfor-
mation Amandes et Fruits SO- | :

29, Avenue de Madrid, Tunis

..| 25, Rue Alexandre Dumas, Sfax
La Filature Centrale de Tunisie . | 14, Rue Souk Ahras, Tunis
Société Tunisienne de Verrerie

<SO TU VER». Mégrine Er-Riadh

Société Plastic S.A. .......... 1, Rue de la Pépinière, Tunis

Société le Moulin ..... esse

Avenue du 18 Janvier, Tunis

EEE EEE

MINISTERE DE L'ECONOMIE NATIONALE

NOMINATION

Par décret N° 74-228 du 28 mars 1974 :

Monsieur Muslapha Kanoun est chargé des fonctions de Direc-
teur Général du Centre de Promolion des Exportations.

Par décret N° 74-229 du 28 mars 1974 :

Monsieur Ali Azouz, Inspecteur Central des Affaires Eco-
nomiques est chargé des fonctions de Directeur du Commerce.

MINES
Arrêté du Secrétaire d'Etat aunrès du Ministre de l'Economie
Nationale du 26 mars 1974, portant premier renouvellement
du permis de recherche de substances minérales du 2ème
groupe dit « Permis Sfax-Kerkennah » au profit de la
Compagnie Franco-Tunisienne des Pétroles (C.F.T.P.).

Le Secrétaire d'Etat auprès du Ministre de l'Economie
Nationale;

Va le décret dn ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1948, instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 2ème groupe,
ensemble les textes qui l'ont modifié ou complété:

Vu l'Accord du 21 octobre 1968, concla entre l'Etat Tunisien, d'une part
et la Compagnie Française des Pétroles (CFP) d'autre part:

Va l'arrêté MNo 3255 du 18 novembre 1968, portant institution du « Permis
Sfax-Kerkennah », en faveur de la Compagnie Française des Pétroles (CFP):

Vu Je Protocole d'Accord conclu le 20 janvier 1969 entre la Compagnis
Française des Pétroles (CFP) et la Compagnie Franco-Tunisienne des Pétroles
CCFTP) portant transfert à cette dernière du « Permis Sfsx-Kerkénnah »;

Capilal initial de 100.000 D. AGE. du 13 novembre 1972

Capital initial de 220.000 D.
Augmentation du Capital de
50.000 D. à 110.000 D.

AGE. du 18 juin 1973
Capital initial de 56.000 D. _
Capital initial de 45.000 D. _

Capital initial de 50.000 D. _,

Capilal initial de 55.000 D.

Augmentalion du Capital de

3.150.000 D. à 6.000.000 D. A.G-E. du ler décembre 1972

Capital initial de 55.000 D. —

Capital initial de 60.000 D. —
Capital initial de 600.000 D. —

Augmentation du Capitalr de
550.000 D. (portant celui-ci de
450.000 D. à 1.000.000 D.)

Augmentation du Capital de
20.000 D. (portant celui-ci de
5.000 à 25.000 D.)

Augmentalion du Capital de
30.000 Dinars

A.G-E. du 25 octobre 1973

AGE. du 29 juin 1973

AGE. du 8 janvier 1974

Vu la Convention, le cahier des charges et leurs annexes signés le 10 février
1969 par L'Etat Tunisien d'une part et la Compagnie Franco-Tunisienne des
Pétroles (CFTP) d'autre part;

Vu l'Accord complémentaire du 29 octobre 1969, portant extension du permis
sus-visé;

Vu l'arrêté du 15, décembre 1969, portant extension du dit permis sur une
superficie supplémentaire de 2604 km2 soit 651 périmètres élémentaires:

Vu la loi No 72-29 du 27 avril 1972, portant approbation de l'Accord du 21
octobre 1968, de la convention, du cahier des charges et leurs annexes signés
la 10 février 1969 et de l'Accord complémentaire du 29 octobre 1969 relatif à
l'extension du permis susvisé;

‘Vu l'arrêté du 27 juillet 1972, portant concession d'exploitation d'hydrocarbures,
dite « Concession de Sidi El Itayem », établie sur le « Permis Sfax-Kerkennab »;

Vu la demande de premier renouvellement déposée par la Compagnie Franco-
Tunisienne des Pétroles (C.F.T.P.), enregistrée le 15 septembre 1973 à la Di-
rection des Mines sous les numéros 220.376 à 223.832 inclus et portant sur
3457 périmètres élémentaires soit 13.828 km2:

Vu l'avis exprimé par le comité consultatif des Mines lors de sa réunion
tenue le 7 novembre 1973;

Vu le rapport du Directeur de l'Energie:

Arrête :

Article Unique. -— Est renouvelé, au profit de la Compa-
gnie Franco-Tunisienne des Pétroles (C.F.T.P.) pour une pre-
mière période de trois années, prenant fin le 17 novembre
1976 inclus, le permis de recherche de substances minérales
du 2ème groupe, dit « Permis Sfax-Kerkennah ».

Le permis renouvelé, après réduction réglementaire de sur-
face, couvre 3457 périmètres élémentaires soit 13.828 km2.

U est délimité par les sonimets définis par les numéros
de repères suivants (exuraits du tableau général de repérage
annexé au décret du ler janvier 1953 sur les mines).

JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE 29 Mars - 2 Avril 1974 661

2

EE

Sommets N° des Repères, Sommets N° des Repères
i
1 396.680 69 424.562
2 406.680 70 432.562
3 438.614 71 432.568
4 490.614 72 434.568
5 490.580 73 434.572
6 480.580 74 438.572
7 480.570 75 438.574
8 478.570 76 446.574
9 478.566 77 446.576
10 476.566 78 | 448.576
11 476.564 7 | 448.578
12 472.564 80 452.578
13 472.558 81 452.582
14 462.558 82 454.582
15 462.554 83 454.588
16 460.554 84 456.588
17 460.552 85 456.594
18 454.552 86 454.594
19 454,548 87 454.596
20 444,548 88 1 452.596
2i 444.534 89 452.598
22 448.534 90 450.598
23 448.518 91 450.602
24 438.518 92 436.602
25 438.516 93 436.594
26 432.516 94 438.594
27 432.498 95 438.592
28 444.498 96 440.592
29 444.500 97 440.584
30 450.500 98 434.584
31 450.502 99 434.586
32 452.502 100 432.586
33 452.504 101 432.588
34 454.504 102 426.588
35 454.506 103 426.586
36 460.506 104 414.586
37 460.498 105 414.578
38 462.498 106 416.578
39 462.492 107 416.566
40 446.492 108 414.566
41 446.490 109 414.560
42 444.490 110 406.560
43 444.488 dl 406.562
44 442.488 112 402.562
45 442.478 113 402.564
46 372.478 114 400.564
47 372.534 115 400.566
48 354.534 116 398.566
49 354.554 117 398.568
50 358.554 118 396.568
51 358.542 119 396.570
52 366.542 120 394.570
53 366.544 121 394.572
54 370.544 122 390.572
55 370.546 123 390.570
56 372.546 124 388.570
57 372.550 125 388.562
58 380.550 126 382.562
59 . 380.544 127 382.560
60 386.544 128 380.560
61 386.532 129 380.558
62 404.532 130 354.558
63 404.536 131 354.614
64 412.536 132 380.614
65 412.554 133 380.660
66 422.554 134 396.660
67 422.558 135/1 396.680
68 424,558

Tunis, le 26 mars 1974

Le Secrétaire d'Etat auprès Ju Ministre
de l'Economie Nationale
Mekki ZIDI
Vu:
Le Premier Ministre

Heni NOUIRA

Arrêté du Secrétaire d’Etat auprès du Ministre de l'Economie
Nationale du 26 mars 1974, portant premier renduvellement
du permis de recherches de substances minérales du 2ème
groupe dit « Permis de Kairouan » au profit de Ja Société
de Recherches et d'Exploitation de Kairouan (SOREK).

Le Secrétaire d'Etat auprès du Ministre: de l'Economie
Nationale;

Vu le décret du ler janvier 1953 sur les mines:

Vu lo décret du 13 décembre 1948, instituant des dispositions spéciales pour
faciliter la recherche et l'exploitation des substances minérales du 2ème groupe,
ensemble les textes qui l'ont modifié ou complété;

Vu l'Accord du 18 octobre 1968, conclu entre l'Etat Tunisien d’une part et
la Société Aquitaine Tunisie d'autre part;

Vu l'arrêté MN 3253 du 18 novembre 1968, potant institution du « Permis
de Kairouan », en faveur de la Société Aquitaine Tunisie;

Va la lettre du 13 janvier 1969 par laquelle la Société Aquitaine Tunisie,
sollicite, conformément au paragraphe TE - 1 - a - de l'Accord précité, le
transfert du dit permis à la Société de Recherches et d'Exploitation de Kairouan,
chaprès désignée « SOREK 5:

Vu la Convention, le cahier des charges et leurs annexes signés le 15 janvier

1969 par l'Etat Tunisien d’une part et SOREK d'autre part:

Vu la loi No 72-28 du 27 avril 1972, portant approbation de l'Accord, de Ja
Convention et du cahier des charges précités

Vu la demande de premier renouvellement déposée pat SOREK, enregistrée à
le Direction des Mines le 17 septembre 197$ sous les numéros 223.833 à
226.473 inclus et portant sur 2641 périmètres élémentaires, soit 10.564 km2;

Vu l'avis exprimé par le comité consultatif des Mines lors de sa réunion

tenue le 7 novembre 1973;

Vu le rapport du Directeur de l'Energie;
Arrête : x

Article Unique. — Est renouvelé, au profit de la Société
de Recherches et d'Exploitation de Kairouan (SOREK), pour
une première période de trois années, prenant fin le 17
novembre 1976 inclus, le permis de recherche de substances
ainérales du 2ème groupe, dit « Permis de Kairouan ».

Le permis renouvelé après réduction réglementaire de sur-
face, couvre 2.641 périmètres élémentaires, soit 10.564 km2.

il est délimité par les sommets définis par les numéros

de repères suivants (extraits du tableau général de repérage
annexé au décret du ler janvier 1953 sur les mines).
